Citation Nr: 0300812	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to a rating in excess of 20 percent for 
left leg varicose veins from January 12, 1998 to November 
6, 2001.

4.  Entitlement to a rating in excess of 20 percent for 
right leg varicose veins from January 12, 1998 to November 
6, 2001.

5.  Entitlement to a rating in excess of 40 percent for 
left leg varicose veins.

6.  Entitlement to a rating in excess of 40 percent for 
right leg varicose veins.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1948 to January 1972.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1998 rating decision by the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's varicose veins had been rated 10 
percent disabling as a bilateral disorder.  The August 
1998 decision assigned separate 10 percent ratings for 
each leg based on revised rating criteria and assigned a 
bilateral factor.  In a September 2000 rating decision, a 
higher, 20 percent, rating was assigned for each leg; 
separate 40 percent ratings for varicose veins of each leg 
were assigned in a June 2002 rating decision, effective 
from November 6, 2001.  The veteran testified before a 
hearing officer at the RO in March 2000.


FINDINGS OF FACT

1.  There is no competent evidence of a relationship 
between a disorder of either knee and military service, or 
between any knee disorder and a service-connected 
disability; degenerative changes of the knees were not 
manifested within a year following the veteran's discharge 
from service.

2.  There is no competent evidence of a relationship 
between the veteran's lumbar spine disorder and his 
military service, or between the his lumbar spine disorder 
and any service-connected disability; degenerative changes 
of the lumbar spine were not manifested within a year 
following his discharge from service.

3.  Persistent stasis pigmentation or eczema of either leg 
was not manifested prior to November 6, 2001.

4.  Ulceration of either leg is not shown.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).

2.  Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).

3.  A rating in excess of 20 percent for varicose veins of 
either leg is not warranted prior to November 6, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.104, Code 7120 (2002).

4.  A rating in excess of 40 percent for varicose veins of 
either leg is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.104, Code 7120 
(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The case has been 
considered under the VCAA.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  The claim has now been considered on the 
merits; well-groundedness is no longer an issue.  The 
record includes VA examination reports and treatment 
records, service medical records, and private treatment 
records.  The veteran was notified of the applicable laws 
and regulations.  The rating decisions, the statement of 
the case, and the supplemental statement of the case have 
informed him what he needs to establish entitlement to the 
benefits sought and what evidence VA has obtained.  The 
veteran was informed of the provisions of the VCAA, 
including the relative responsibilities in obtaining 
evidence, in May 2001 correspondence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, VA requested 
information in connection with the duty to assist on 
several occasions.  

Factual Background

The RO has made repeated requests for the veteran's 
complete service medical records; it has been certified, 
however, that all available records have been obtained and 
forwarded to VA.  The records obtained, although sparse, 
encompass the veteran's entire period of service.  They 
reveal that on February 1948 induction examination, no 
defects of the back or knees were noted.  The veteran 
reported a fracture of the left knee as a child on 
February 1953 examination, but had no residuals from the 
injury. In May 1960, he was treated for a mild lumbosacral 
sprain.  Flexion exercises were prescribed; there was no 
further record of back treatment or complaints.  There was 
no indication of back problems or complaints on July 1968 
or April 1970 periodic examinations.  On June 1971 
examination for retirement, the sole orthopedic complaints 
related to the veteran's right shoulder and elbow.  No 
back or knee complaints were noted.

On September 1978 VA examination, the veteran made no 
complaint of back pain.  He reported pain in his left 
knee, which he injured at age 16 or 17, prior to service.  
He had no problems since then, but had developed problems 
with his right knee following 1963 surgery for varicose 
veins.  He complained of weakness and swelling in the 
right knee.  He had not seen a doctor.  On examination, 
both knees were structurally normal and stable, and had a 
full range of motion.  X-rays showed minimal degenerative 
changes of both knees.

VA outpatient records from June 1991 to October 1993 
reveal that October 1992 x-rays showed mild degenerative 
joint changes of both knees.  In December 1992, the 
veteran underwent knee surgery for a fractured left 
patella, which he sustained in a fall from a ladder.  In 
April 1993, the veteran complained of left knee pain.

VA outpatient records from December 1993 to December 1997 
reveal that the veteran twisted his right knee in April 
1996.  He wore a knee brace most times.  On examination, 
there was tenderness, but the right knee demonstrated a 
full range of motion.  Resolving right knee strain was 
diagnosed.  The right knee still bothered him in July 
1996.  He complained of leg pain towards the end of the 
day.  Severe varicosities of both legs were diagnosed.  
The left leg was worse than the right.  He complained of 
worsening back pain in October 1997.  In November 1997, he 
reported that he had back pain for 20 years, but that it 
had increased lately due to heavier work.  Muscular low 
back pain was diagnosed.  On December 1997 evaluation, a 
right curvature and list was noted.  

On February 1998 VA examination, the veteran reported a 
history of varicose vein stripping from 1964.  He 
underwent stripping in 1990.  He fractured his left 
patella in December 1992 secondary to a fall.  He did not 
recall any other specific knee injury.  He complained of 
easy fatigability of his legs with prolonged walking.  On 
examination, there was a full range of motion of both 
knees.  There was no instability.  X-rays showed mild 
bilateral degenerative changes of both knees.  The veteran 
had obvious and prominent persistent compressible varicose 
veins on both legs.  The left leg was worse than the 
right.  The degenerative changes of the knees were not 
likely related to the varicose veins, which were 
responsible for the easy fatigability.  The veteran denied 
any trauma to his low back.  He had intermittent pain over 
the past year.  His posture and musculature were normal.  
Physical therapy had significantly relieved pain from 
para-lumbar spasms.  There was some limitation of motion.  
X-rays from December 1997 showed some degenerative changes 
of the lumbar spine.  Osteoporosis of the lumbar spine 
with mild to moderate degenerative changes was diagnosed.

VA outpatient records from May 1999 to February 2001 
reveal treatment for back and knee pain, as well as severe 
varicose veins.  Swelling and discoloration of the legs 
was noted on May 3, 1999.  Pain and swelling increased 
with prolonged walking and standing.  The doctor felt that 
the back and knee pain was likely related to the painful 
varicosities.  In February 2000 and 2001, the veteran 
continued to complain of back and knee pain secondary to 
favoring his legs to avoid pain from his varicosities.  

At a March 2000 personal hearing, the veteran reported 
daily pain from varicose veins.  The pain was the same as 
it had been prior to his operation.  He had weakness of 
both knees since having surgery for the varicose veins.  
He wore supports, and occasionally used a cane.  He had 
carried heavy equipment and chemicals as a photographer in 
service.  

On April 2000 VA examination for varicose veins, the 
veteran reported that his legs were tired all the time, 
and with prolonged standing he had pain and numbness in 
his legs.  He never had ulceration but described what 
sounded like stasis dermatitis.  He wore below the knee 
compression stockings.  Recurrent bilateral varicose veins 
were diagnosed.  Compression stockings were not sufficient 
treatment.  A venous ultrasound test was required to 
support any further findings.

Private treatment records from March 2000 to April 2001 
reveal x-ray findings of degenerative changes of the knees 
and lumbar spine in March 2000.  Chronic back and knee 
pain was diagnosed.  Osteoporosis was diagnosed in April 
2001.

On November 2000 private orthopedic examination, the 
veteran complained of low back pain on and off for 15 
years.  He had no specific injury to the back.  He 
reported weakness and instability of both knees following 
varicose vein surgery in the 1960's.  X-rays showed 
degenerative changes of the lumbar spine and both knees.  
The back and right knee showed some decrease in range of 
motion.  The examiner reviewed the veteran's service 
medical records.  The 1960 lumbosacral sprain was noted, 
as well as the pre-service left knee injury.  There was no 
right knee injury or treatment.  The examiner indicated 
that the current knee disability was not service related, 
but that the lumbar spine condition may be related to 
service.

On November 2001 VA orthopedic examination, the veteran 
denied any history of in-service injuries to the knees or 
back.  He stated that left knee and low back pain had 
begun 10 years prior.  He had injured his left knee in 
1992, but denied any back injury.  His left knee hurt more 
than the right knee, but both had popping and clicking.  
There was no swelling.  On examination, there was some 
limitation of flexion of the lower back.  No pain, 
weakness, incoordination, fatigue, or lack of endurance 
was noted.  The knees had a full range of motion 
bilaterally.  Neither knee showed any tenderness or 
laxity.  X-rays showed mild degenerative changes of the 
left knee, minimal degenerative changes of the right knee, 
and degeneration of the lumbar spine at several levels.  
Degenerative joint disease and disc disease of the lumbar 
spine, consistent with the veteran's age; mild left knee 
degenerative joint disease; and minimal right knee 
degenerative joint disease were diagnosed.  The examiner 
opined that all three conditions were unrelated to the 
veteran's military service.  There was no history of 
injury, and the complaints of lumbar pain began well after 
service.  Further, the veteran's varicose veins did not 
aggravate his knee or back conditions.  The right knee and 
back conditions reflected the veteran's age, and the left 
knee condition reflected a prior injury.

On November 6, 2001, VA examination for varicose veins, 
the veteran reported that he underwent left leg vein 
stripping in 1964, and bilateral vein stripping in 1990.  
He had stasis ulcers in the 1970's.  He complained of 
continued aching and fatigue of the legs, especially if 
standing or walking more than 15 minutes.  Compression 
hosiery or elevating the legs helped somewhat.  Bilateral 
large, tortuous varicose veins of the legs were seen on 
examination.  There was no ulceration, but there was 
elevated edema and discoloration.  There was no eczema.  

Analysis

Service connection

Service connection will be granted for a disability if it 
is shown that the veteran suffers from such disability and 
that it resulted from an injury suffered or disease 
contracted in line of duty, or from aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If arthritis is 
manifested to a compensable degree in the first post-
service year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. Secondary service connection may be granted if a 
service-connected disability causes or aggravates the 
disability for which secondary service connection is 
claimed.  38 C.F.R. § 3.310.

Bilateral knee disorder

Degenerative changes of both knees have been diagnosed.  
The veteran argues alternatively that his knee arthritis 
is secondary to his service-connected varicose veins or 
that it is directly related to service.

Degenerative changes of the knees were first diagnosed in 
September 1978, well beyond the veteran's first post-
service year.  Presumptive service connection is therefore 
not warranted.  38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the merits on the issue of direct 
service connection, there must be medical evidence of 
current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  Hickson v. West 12 Vet. App. 247, 253 
(1999).  Here, there is no record of any knee disability 
or injury in service.  The sole reference to the knees in 
the service medical records pertains to a pre-service left 
knee injury which had healed without residuals.  Further, 
no examiner has opined that there is a nexus between the 
veteran's current bilateral knee condition and his 
military service.  A relationship has in fact been 
specifically excluded.  Accordingly, direct service 
connection for a bilateral knee disorder is not warranted.  
38 C.F.R. § 3.303.

Three examiners have addressed the matter of secondary 
service connection for the veteran's bilateral knee 
disability.  Two orthopedists opined that the degenerative 
changes of the knees and the veteran's service-connected 
varicose veins were unrelated.  The sole medical opinion 
that the varicose vein pain and knee pain were "likely" 
related appeared in outpatient evaluations.  The nature of 
the relationship and the rationale for the opinion were 
not given.  As a layperson, the veteran is not competent 
to offer an opinion regarding the etiology of a claimed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The opinions against the veteran's claim are more 
definite and were given in specific response to the query 
posed.  They are more probative in the matter at hand.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim that his varicose 
veins caused his bilateral knee disorders.

Lumbar spine disorder

Degenerative changes of the spine were not 
manifested/diagnosed until December 1997, well beyond the 
first post-service year.  Accordingly, presumptive service 
connection for the veteran's low back condition under 
38 C.F.R. § 3.307 and 3.309 is not warranted. 

While service medical records do reflect treatment for a 
mild lumbar strain in service, the injury apparently 
healed without residuals.  No subsequent in-service 
examination noted any back problems, and on initial VA 
examination in 1978, the veteran made no complaint of back 
pain.  Although he began to complain of back pain in 
October 1997, and stated that it had been present for 20 
years, there is no medical evidence of back problems from 
1960 to 1997.  Only one examiner raised the possibility 
that the veteran's current low back complaints were 
related to his in-service injury.  This was based entirely 
on a history of isolated in-service treatment, and did not 
offer any objective rationale for the opinion.  Numerous 
examiners attributed the degenerative changes of the 
lumbar spine to age and osteoporosis.  The Board finds 
that the preponderance of the evidence is against the 
veteran's claim of direct service connection for a lumbar 
spine condition.  Further, as was noted above, only one 
physician has opined (without explanation) that the 
veteran's varicose vein pain was related to his low back 
pain. Two orthopedists have expressly rejected that 
proposition in response to that specific query posed.  
Therefore, the preponderance of the evidence is against 
the claim, and secondary service connection for a lumbar 
spine disorder is not warranted.

Increased rating for varicose veins

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 
On January 12, 1998, the rating criteria for varicose 
veins was amended.  Prior to that date, varicose veins 
were assigned a rating as a unilateral or bilateral 
disorder, based on the severity of the symptoms.  
Following the amendment, each leg was to be rated 
separately and then the rating combined, with a bilateral 
factor considered.  As the claim arose when the older 
rating criteria were effective, the varicose veins may be 
rated under whichever criteria are more favorable to the 
veteran.  The revised ("new") criteria are clearly more 
favorable to the veteran, and were the basis for the 
rating increases already granted.

The veteran's varicose veins are rated under Code 7120, 
which provides intermittent edema or aching and fatigue 
after prolonged standing or walking, with relief from 
elevation or compression hosiery, is rated 10 percent.  
Persistent edema which is incompletely relieved by 
elevation of the extremity, with or without beginning 
stasis pigmentation or eczema, is rated 20 percent.  A 40 
percent rating is assigned where there is persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration warrants a 60 percent rating.  A 100 percent 
rating is assigned where there is massive board-like edema 
with constant pain at rest.  These ratings are assigned 
for each leg individually; where both legs are involved, 
the ratings should then be combined.  38 C.F.R. §§ 4.25, 
4.26, 4.104, Code 7120.

As the analyses of the rating for both legs are identical, 
they will be discussed together.

The distinction between the criteria for a 20 percent 
rating for varicose veins and those for a 40 percent 
rating is that while a 20 percent rating requires 
beginning stasis pigmentation or eczema, a 40 percent 
rating requires persistent stasis pigmentation or eczema, 
with or without intermittent ulceration.  Here, while 
there was a single notation of discoloration prior to 
November 6, 2001 (in May 1999), persistent stasis 
pigmentation or eczema was not noted on any examination or 
in any treatment report.  Ulceration also was not noted.  
Accordingly, a 40 percent rating for varicose veins was 
not warranted for either extremity prior to the November 
6, 2001 date assigned.

To warrant the next higher, 60 percent, rating for 
varicose veins, they must be manifested by persistent 
ulceration in addition to persistent edema or subcutaneous 
induration, stasis pigmentation, or eczema.  As was noted 
above, ulceration has not been reported, and the criteria 
for a rating in excess of 40 percent are not met.


ORDER

Service connection for a bilateral knee disorder is 
denied.

Service connection for a lumbar spine disorder is denied.

A rating in excess of 20 percent for varicose veins of the 
left leg prior to November 6, 2001 is denied.

A rating in excess of 20 percent for varicose veins of the 
right leg prior to November 6, 2001 is denied.

A rating in excess of 40 percent for left leg varicose 
veins is denied.

A rating in excess of 40 percent for right leg varicose 
veins is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

